IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DIAMOND FREIGHT, INC. )
)
Plaintiff, )
vs, ) Case No. 19-cv-00590
)
KING’S EXPRESS INC., ) Judge: Elaine E. Bucklo
DENNIS McCORMICK and )
INFINITY LOGISTICS, INC., ) Magistrate Judge:
) Hon. Jeffrey T. Gilbert
Defendants. )

PLAINTIFF'S MOTION FOR JUDGMENT ON THE ANSWER OF
THIRD PARTY CITATION RESPONDENT AND TURNOVER OF FUNDS

Plaintiff, Diamond Freight, Inc., by and through its attorneys, Bishop & LaForte, Ltd., and
in support of Plaintiff's Motion for Judgment on the Answer of Third Party Citation Respondent,
Wells Fargo Bank, N.A., and for Turnover of Funds, states as follows:

1. On September 17, 2019, Judgment was entered in this Court in favor of the Plaintiff,
Diamond Freight, Inc. (hereinafter "Plaintiff), and against, as relevant here, Dennis McCormick,
in the total amount of $56,752.00. See Exhibit A [Dkt. 40]. Presently, the balance of the Judgment
of $56,752.00 remains due and owing.

2. On November 12, 2019, a Citation to Discover Assets was served on Third Party
Wells Fargo Bank, N.A. (hereinafter "Wells Fargo") and a Notice of Citation was mailed via first
class mail to Dennis McCormick at his last known address of 19466 Woodlands Dr. Huntington
Beach, CA 92646. See Plaintiffs Affidavit of Service and Certificate of Mailing, attached hereto
as Group Exhibit B.

3. Wells Fargo served its Answer, received on November 19, 2019, indicating that

Wells Fargo is in possession of non-exempt funds belonging to Dennis McCormick and indicating
that $113,523.00 in a checking account was being withheld. See Wells Fargo's Answer, attached
hereto as Exhibit C.

4, Supplementary proceedings to enforce a judgment are governed by Federal Rule of
Civil Procedure 69(a) which provides that a district court is to use state procedure governing the
execution of any such judgment. Fed. R. Civ. P. 69(a).

» Section 5/2-1402 of the Illinois Code of Civil Procedure provides that when assets
of a judgment debtor not exempt from the satisfaction of a judgment are discovered, a court may
enter an order or judgment compelling the person cited to deliver said assets. 735 ILCS 5/2-1402.

6. As such, the Plaintiff is entitled to the non-exempt property of Dennis McCormick the

Judgment Debtor, in full satisfaction of the Judgment Balance remaining due.

WHEREFORE, the Plaintiff, Diamond Freight, Inc., respectfully requests that this Court
enter a Judgment on its Third Party Citation and order Third Party Citation Respondent, Wells
Fargo, to turnover to Plaintiff in full satisfaction of the judgment, the property of judgment debtor,
Dennis McCormick, in the amount of $56,752.00, and for such other relief that this Court deems
just and proper.

Respectfully submitted,

DIAMOND FREIGHT, INC.

By: /s/ George F. LaForte, Jr.
one of its attorneys
George F. LaForte, Jr.
Timothy A. Hickey
glafortejr(@bishoplaforte.com
thickey@pbishoplaforte.com
BISHOP & LAFORTE, LTD.
18450 Summit Avenue, Suite 325
Oakbrook Terrace, IL 60181
630.916.0123
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DIAMOND FREIGHT, INC. )
)
Plaintiff, )
VS. ) Case No. 19-cv-00590
)
KING’S EXPRESS INC., ) Honorable Elaine E. Bucklo
DENNIS McCORMICK and )
INFINITY LOGISTICS, INC., ) Magistrate Judge: Jeffrey T. Gilbert
)
Defendants. )

EXHIBIT A

George F. LaForte, Jr. glafortejr@bishoplaforte.com
ARDC# 6231063

Timothy A. Hickey thickey@bishoplaforte.com

ARDC# 6217465

BISHOP & LAFORTE, LTD.

18450 Summit Ave., Suite 325 Oakbrook Terrace, IL 60181
Phone: 630.916.0123 Fax: 630.916.0567

Attorneys for Plaintiff

Plaintiff's Motion for Judgment on the Answer of Third Party Respondent and Turnover of Funds
Case: 1:19-cv-00590 Document #: 40 Filed: 09/17/19 Page 1 of 1 PagelD #:88

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DIAMOND FREIGHT, INC. )
)
Plaintiff, )
VS, ) Case No. 19-cv-00590

)

KING’S EXPRESS INC.,, ) Magistrate Judge: Jeffrey T. Gilbert
DENNIS McCORMICK and )
INFINITY LOGISTICS, INC., )
)
Defendants. )

JUDGMENT ORDER

This cause comes to be heard on Plaintiff's Motion for Order of Judgment by Default [ECF
No. 30] and the Court being fully informed in the premises as follows:

A. Plaintiff's complaint was filed on January 29, 2019 [ECF No. 1].

B. Defendants were to answer or otherwise plead by August 30, 2019 [ECF No. 29] after
multiple extensions.

C. No Defendant has filed a responsive pleading.

D. Plaintiff has moved for entry of judgment by default [ECF No. 30].
THEREFORE, IT IS HEREBY ORDERED:

1. PlaintifPs Motion for Order of Judgment by Default [ECF No. 30] is granted.

2. Judgment is entered in favor of Plaintiff Diamond Freight, Inc. and against Defendants
King’s Express Inc. and Dennis McCormick, jointly and severally, on Counts I and II of the
complaint in the sum of $47,907.00 plus attorneys’ fees of $8,285.00 and costs of $570.00.

3, Judgment is entered in favor of Plaintiff Diamond Freight, Inc. and against Defendant
Infinity Logistics on Count III in the sum of $47,907.00 plus costs of $570.00.

Judgment entered. Civil case terminated.

Dut

Pelkey ‘T/ Gilbert
United States Magistrate Judge

Date: September 17, 2019
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DIAMOND FREIGHT, INC. )
)
Plaintiff, )
VS. ) Case No. 19-cv-00590
)
KING’S EXPRESS INC., ) Honorable Elaine E. Bucklo
DENNIS McCORMICK and )
INFINITY LOGISTICS, INC., ) Magistrate Judge: Jeffrey T. Gilbert
)
Defendants. )

EXHIBIT B

George F. LaForte, Jr. glafortejr@bishoplaforte.com
ARDC# 6231063

Timothy A. Hickey thickey@bishoplaforte.com

ARDC# 6217465

BISHOP & LAFORTE, LTD.

18450 Summit Ave., Suite 325 Oakbrook Terrace, IL 60181
Phone: 630.916.0123 Fax: 630.916.0567

Attorneys for Plaintiff

Plaintiffs Motion for Judgment on the Answer of Third Party Respondent and Turnover of Funds
as

Case: 1:19-cv-005¢ document #: 44 Filed: 11/18/19 Pagé of 1 PagelD #:100

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS, EASTERN DIVISION

Diamond Freight, Inc. Case No.:19 CV 00590

Plaintiff(s),
AFFIDAVIT OF SERVICE

VS,

King's Express Inc., et al.
Defendant(s),

 

I, Richard Krolikowski, being first duly sworn on oath, depose and say the following:

[am over the age of 18, not a party to this action, and an employee of Elite Process Serving and Investigations,
Inc., a licensed private detective agency, license number 117-001199.

Type of Process: Letter dated November 7, 2019, Citation to Discover Assets to Third Party, Four (4)
Copies of Answer of Third Party Respondent Citation and Citation Notice for Dennis McCormick

Defendant to be served: Wells Fargo Bank, N.A.
Address where served: 11000 31st Street, Westchester, IL 60154
On November 12, 2019 at 10:10 AM, I served the within named defendant in the following manner:

CORPORATE SERVICE: By leaving a copy of this process with Scott Angst, (Title) Manager, a person
authorized to accept service and informed the person of the contents thereof.

Description of person process was left with:

Sex: Male - Race: White - Hair: Brown - Approx. Age: 38 - Height: 5ft Lin - Weight: 250

Comments: Refused date of birth. Obtained signature.

Under penaities as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned

certifies that the statements set forth in this instrument are true and correct, except as to matters therein stated to
be on information and belief and as to such matters the undersigned certifies as aforesaid that he/she verily

believes the same to be true.

FURTHER AFFIANT SA YETH NOT. [ °
x JS

 

Richard Kkolikowski

State of \\\inos
County of NpOv\\ .

OFFICIAL SAL
ASHLEY INGRAM

NOTARY PUBLIC - STATE OF ILLINOIS
; MY COMMISSION EXPIRES:C8/2 22
PAP PPA LEILA ALS

Subscribed and Sworn to before me on this

\B. day of Noumlee 20 \A

VRVA

ignature of Notary Public

a

c

.

eel el

  

Job: 520909
File:
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DIAMOND FREIGHT, INC. )
)
Plaintiff, )
VS. ) Case No. 19-cv-00590
)
KING’S EXPRESS INC., ) Honorable Elaine E. Bucklo
DENNIS McCORMICK and )
INFINITY LOGISTICS, INC., ) Magistrate Judge: Jeffrey T. Gilbert
)
Defendants. )
AFFIDAVIT OF SERVICE

 

I, Lauren Nichols, being first duly sworn on oath, depose and say the following:

I am neither an attorney nor party to this matter. I am over the age of 18 and certify that
the above statements set forth in this affidavit are true and correct.

On November 12, 2019 I served the within Citation Notice and Citation to Discover Assets
to a Third Party on Dennis McCormick in the following manner: Regular Mail by mailing a copy
of the Citation Notice and Citation to Discover Assets to a Third Party to his last known address

of 19466 Woodlands Dr. Huntington Beach, CA 92646.
K Ba

Lauren Nichols

Subscribed and Sworn to
Before me this 2" day of
December, 2019

La OW

Notary Public

      
  
 
  

"OFFICIAL SEAL" ¢

GEORGE FLAFORTE JR 3
NOTARY PUBLIC, STATE OF ILLINOIS
MY COMMISSION EXPIRES 8/9/2021 ¢

 

 
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DIAMOND FREIGHT, INC. )
)
Plaintiff, )
vs. ) Case No. 19-cv-00590
)
KING’S EXPRESS INC., ) Honorable Elaine E. Bucklo
DENNIS McCORMICK and )
INFINITY LOGISTICS, INC., ) Magistrate Judge: Jeffrey T. Gilbert
)
Defendants. )

EXHIBIT C

George F. LaForte, Jr. glafortejr@bishoplaforte.com
ARDC# 6231063

Timothy A. Hickey thickey@bishoplaforte.com

ARDC# 6217465

BISHOP & LAFORTE, LTD.

18450 Summit Ave., Suite 325 Oakbrook Terrace, IL 60181
Phone: 630.916.0123 Fax: 630.916.0567

Attomeys for Plaintiff

Plaintiff's Motion for Judgment on the Answer of Third Party Respondent and Turnover of Funds
REAL

119589019 :
IN THE UNITED STATES DISTRICT: COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION -
DIAMOND FREIGHT, INC. )
) B
Plaintiff, ) EST Copy
vs. } Case No. 19-cv-00590
) :
KING’S EXPRESS INC., } Honorable Elaine E, Bucklo
DENNIS McCORMICK and ) '
INFINITY LOGISTICS, INC., ) Magistrate thdge: Jeffrey T. Gilbert
)
Defendanis. YY

CITATION TO DISCOVER ASSETS TO THIRD PARTY

To: Wells Fargo Bank, N.A. i
11000 31" Street ‘
Westchester, IL 60154 iz

YOU ARE REQUIRED to either file your answer to this Citation on the form appearing
on the last page or appear on November 21, 2019 at 9:15 AM before the Honorable Jeffrey T.
Gilbert ini Courtroom 1386 of the United Stated District Court for the Northern District of Hlinois,
Dirksen Federal Courthouse, 219 S, Dearbom, Chicago, Illinois 60604.

Judgment was entered on September 17, 2019, in favor of Plaintiff Diamond Freight, Inc.
and against Defendants in this Court under Case No. 19-cv-00590%in the sum of $56,762.00 against
Dennis MeCormick, which remains due and owing plus interest. i . :

t
Your answer will inform the Court as to property. youmay hold belonging to Dennis
McCormick ‘

YOU ARE FURTHER COMMANDED TO PRODUCE:

SEE ATTACHED RIDER

‘

YOU ARE PROHIBITED from making or allowing any transfer or other disposition of, or .
interfering with any property not exempt from execution or garnishment belonging to the judgment
debtor, or to which the judgment debtor may be entitled, or which may be acquired by or become
due to the judgment debtor, and from paying over or otherwise, disposing of any money not so

‘ exempt, which is due ar becomes due to the judgment debtor, until further order of court or
termination of the proceedings. This prohibition shall remain in ¢ffect until further order of cout
or termination of the proceeding. You are not required to withhold the payment of any money
beyond double the amount of the total sum due the judgment creditor.

-4

 

Sb/8l gleazoceos ofses stlen Wed 8S: LEZ BLOZ/EL/AON

I
q
L

 
s

If the account consists solely of funds that can be identified as exempt under Federal or
State law, you ate PROHIBITED from FREEZING THE ACCOUNT and YOU MUST |

. RESPOND that the account consists solely of exempt funds. Deposited funds that are excmpt
under Federat and State law include Soclal Security, SSI, veterait's benefits, Railroad Retirement
benefits, public assistance benefits, uzemployment compensation benefits, and/or circuit breaker !

. property tax relief benefits. ‘

WARNING: Your failure to comply with the citation proceeding may result in a judgment
being entered against you for the unsatisfied amount of this Judgment. 735 ILOS 5/2- 1402(f(i).

WARNING: YOUR FAILURE TO APPEAR IN COURT'OR FILE ‘YOUR ANSWER AS
DIRECTED MAY CAUSE YOU TO BE ARRESTED AND BROUGHT BEFORE THE COURT,
TO ANSWER TO A CHARGE OF CONTEMPT OF COURT, WHICH MAY BE PUNISHABLE

BY IMPRISONMENT.
CERTIFICATION BY ATTORNEY FOR JUDGMENT CREDITOR

Under penalties as provided by law, the undersigned certifies that the above information
regarding the amount of the judgment, the date of the judgment, the balance due thereau, and the
name of the Court and the number of the case are true and correct,

G
/af George F. La¥orte, Jr,
;

 

 

 

George F. ee Jr.

George F, LaForte, Jr. glafortejr@bishoplaforte.com ’
ARDC# 6231063 .
Timothy A. Hickey thickey@bishoplaforte.com :
' ARDC# 6217465 ’ :
BISHOP & LAFORTE, LTD. Ef
18450 Summit Ave., Suite 325 Oakbrook Terrace, IL 60181 —-
Phone: 630.91 6.0123 Fax: 630,916,0567 j

Clerk of the Court for the United States District Court, Northem District of Illinois:
THOMAS G BRUTON
t
Deputy Clerk: 4 '
i
pate, NOV 05 2019 ‘

 

9b/GL greezageos oble4 SEM We @SiLZ:ZL BLOZ/ZL/AON

 
 

RIDER

All records pertaining to any accounts held by Dennis MeComnick at Wells Fargo Bank,
NA from September 17, 2019 to present, including but not limited to, statements, incoming and
outgoing checks, deposit items, incoming and outgoing wire transfers, and. signature cards,

“i
wi

b
f

x

shite ett ett as

George F. LaForte, Jr, glafortejr@bishoplaforte.com
ARDCE# 6231063 t
Timothy A. Hickey thickey@bishoplaforte.com it
ARDCH 6217465 4
BISHOP & LAFORTE, LTD. %

 

1$450 Summit Ave., Suite 325 Oakbrook Terrace, 1 60181
Phone: 630.916,0123 Fax: 630.916.0567 =

 

9b/0Z ~— QhESZEGEOL OBIed SIGMA Wd @G:42:Z1 GLOZ/ZL/AON

 
OPpATED’

i.

"

Citation to Discover Asaets toa Third Party (03/14/18) CCM 0124 C

ANSWER OF THIRD PARTY RESPONDENT CLTATION
This fest section must be filled out by the judgment creditor.

 

 

 

 

 

Ciration/Respondent: Wells Fargo Bank, N.A, “"__ Court Date:
Defendant's Name Denals McCormick SSN. xxx~x00- Case No, 19-ev-00590
56,762.00

Judgment Balance: §
This is a Citation: Freeze up to double the Judgment Balance

INTERROGATORIES
1. On the date of service of the clintion, did you have in your possession, custody ox control any personal
ptoperty or monies belonging te che judgment debtor? ©/Yes © No

KE the answer is “yes” po to the next question: IF “no”, go to the Instructions.

2. Is chisan IRA account? Or have all of the deposita made during the past 90 days been electronically deposited
and identified as exempt Social Security, Unemplayment Compensation, Public Assistance, Veteran's Benchits,
Pension or Retirernent or by « source drawing from any other statutory exemptions? 7 Yes ®& No

Tf the answer is “yes” go to the next question. Lf "no", g° to the instructions,

3. Is/Are the account(s)’ curzent balanice(s) qual to or less than the total ot the exernpet
deposits? Yes No 5

If you answered “yes te all cheee (3) questions and Funds in the account(s) are exempt,
do nat freeze the finds. Go to the * “instructions” below.

 

 

 

 

4. Account Balance ‘Aroount Wi Withheld
A. Savings Account % § —
B. Check/MMA/Now Account g 5! [4629.00
C. Certificate of Depazit $ 3
D, Trust Account/Other $ §
(Deactibe} yes ‘
E. SafetyDeposit ‘ Yes <~ No/ i
FE. Land Trust No. _ :
G. Less Right of Offset for Lanns $ “acini .
Toral Amount Frozen: 5 at S04 YO

5, List-all electronic deposlts into acecunt(s) and their source(s) execpt deposits
Account No, Source ; H j Mom Amount

 

 

 

 

nn grate

=

 

Dorothy Brown, Clerk of the Circuit Court a Sook County, IWinois cookeountyeletkofcourt.org

:
abi
5

 

greszeseod Oey Saha Wd 89:42:2) 6L0e/2 L/AON

Fe EL ET Beas,

cote
 

Citation to Discover Assets to a Third Party i (03/14/18) CCM 0124 D

G. List all joint accounc holders or adverse claimants; n>

Name

 

 

 

 

 

 

 

 

 

 

Name ‘ =
Address _..... . 7 Addeess
Account Information: Account Inforsnation:
Type © Checking «© CD Savings Type © Checking ( CD Savings
Aceouot Number: Account Number:
Name ;
Address
Account Information:

Type “ Checking © CD Savings

ih
Account Numbers 4

INSTRUCTIONS
File this Answee at {cast three (3) days before the court date to assure timely processing
1, Complete the Answer of Third Party Respondent Citation section on this form.
2, Complete nnd sign the certification nt the bottom of this page. j
3, File this affidavit electronically by visiting swusuicookcountyslerkofeouftorg and pro

y
is

CERTIFICATION = 7
Under the penaltics as provided by law pursuant to Section 1-109 of the code of Civil Procedure, the undersigned
certifies that the statements set forth in this instrument are true and correct and that J have mailed this Angwer to

 

 

ceed with the cFilc process,

 

 

 

 

 

 

 

Defendant(s). .
Jacqueline Donnelly
i AGENT 4 Aa/i4
Atty Nos tf * Agent Name
Atty Name: George F, LaForte, Jr, / / 4 = A .
Auy. for, DIAMOND FREIGHT, INC. JARO AS
ae rN Agent Signature
_ 18450 Sumit Ava., Suite 325 }3
Addrese; 18450 Suminlt Ave. Suite d Us - WELLS FARGO BANK
City: Oakbrook Terrace State: ei if a re
Zip: $0181 i RO. BOX 29779
, 63
Telephone: Y FAX: 866-670-1861

at

 

Primary Email: glaforte|p@bishoplaforte.com

- Darothy Brown, Clerk of the Circuit Court of Goals County, Iilinole cookcounitycletkofcourt.org

 

OLeezogsol OBIE SHOAA & Wd 9S:42:c) 6102/2 IRON

 
